ORDER DISMISSING APPEAL
On July 30, 2012, the Court of Appeals issued a Scheduling Order in this matter. That Order stated that this appeal would be accepted for review “on the condition that Appellant serve the Notice of Appeal on Appellee” and as required by TTC 2.20.030(2) and that Appellant “file proof of such service with the Tribal Court no later than Friday, August 10, 2012.” Our July 30 Order noted that the Tulalip Rules of Appellate Procedure provide that “If a party fails to comply with the appellate rules or a valid order of the Court, the Court may dismiss the appeal or make other rulings as appropriate.” TTC 2.20.050. The Order stated unequivocally that “If Appellant fails to file proof of *71service of the Notice of Appeal by August 10, 2012, the appeal shall be dismissed.”
The clerk of the Tulalip Tribal Court has informed the Court of Appeals that Appellant has not filed proof of service as required by the rules and our July 30 Order.1 The appeal is therefore dismissed.
IT IS SO ORDERED.
For the panel:
Daniel A. Raas, Justice
John C. Sledd, Justice
/a/ Jane M. Smith
Jane M. Smith, Chief Justice

. Our July 30 Scheduling Order also required Appellant to file and serve an opening brief by August 24, 2012, which she has failed to do.